Citation Nr: 1147312	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-33 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of a back injury have been received.

2.  Entitlement to a compensable rating for scars of the right lower extremity, residuals of chemical burn.

3.  Entitlement to a compensable rating for scars of the left lower extremity, residuals of chemical burn.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the August 2006 decision, the RO continued 0 percent (noncompensable) ratings for the Veteran's service-connected scars of the right and left lower extremities, and denied the Veteran's application to reopen a claim for service connection for residuals of a back injury.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2007, the Veteran requested a local RO hearing, but he withdrew this request in August 2008 correspondence.  In that same correspondence, he requested a BVA hearing.  In his November 2008 substantive appeal (VA Form 9), he requested a Board hearing at the RO.  In March 2009, the Veteran requested that he be scheduled for a Video Conference hearing or a Travel Board hearing, whichever type of hearing could be scheduled earlier.  A review of the claims file reflects that although the Veteran withdrew his request for a local hearing before a Decision Review Officer, he has not withdrawn his request for a Board hearing at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Therefore, remand is necessary so that the Veteran may be scheduled for a Video Conference hearing or Travel Board hearing before a Veterans Law Judge. 


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Video Conference hearing or Travel Board hearing (whichever can be scheduled earlier) before a Veterans Law Judge at the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


